       Case: 1:18-cv-06962 Document #: 1 Filed: 10/17/18 Page 1 of 4 PageID #:1



                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Jorge Franklin Gonzales Bracho, Esbys Zorce, )
Gabriel Baeta, Gilbreto Manuel Perez, Jairo  )
Alexander Ospina, Jorge Gonzales, Jose R.    )
Ceballos, Jose Sulaiman Oualles Reyes, Leonardo
                                             )
Benitez, Luis Benitz, Luis Zorce, Oscar Leonardo
                                             )
Arce Paaya, Victor Calderon, Yoel Barrios Pena,
                                             ) Case No. 1:18-cv-06962
Edison Jair Sanmiguel                        )
                                             )
   Plaintiff,                                )
                                             ) Jury Demanded
  v.                                         )
Pro-Line Construction & Remodeling, Inc.     )
                                             )
   Defendants.                               )
                                      COMPLAINT


        1.       Plaintiffs bring this suit to complain of illegal and criminal wage theft.

        2.       In this action, Plaintiffs demand relief under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq., and similar Illinois laws including the Illinois Minimum Wage Law, 820

ILCS 105/1 et seq., and Illinois Wage Payment and Collection Act, 820 ILCS 115/1 et seq.

                                  JURISDICTION AND VENUE

        3.       This action is brought pursuant to 29 U.S.C. § 203 to redress the Defendants’

deprivation of Plaintiff’s rights secured by the Fair Labor Standards Act

        4.       This Court has jurisdiction of the action pursuant to 28 U.S.C. § 1331.

        5.       This Court has supplemental jurisdiction over the related state law claims.

        6.       Venue is proper under 28 U.S.C. § 1391(b). Plaintiff resides in this judicial

district; and the events giving rise to Plaintiff’s claims asserted herein all occurred within this

judicial district.

                                              PARTIES
      Case: 1:18-cv-06962 Document #: 1 Filed: 10/17/18 Page 2 of 4 PageID #:2



       7.      Jorge Franklin Gonzales Bracho is a Plaintiff who currently resides in a state of

Illinois. His consent to sue form is attached as Exhibit A.

       8.      Esbys Zorce is a Plaintiff who currently resides in a state of Illinois. His

consent to sue form is attached as Exhibit B.

       9.      Gabriel Baeta is a Plaintiff who currently resides in a state of Illinois. His

consent to sue form is attached as Exhibit C.

       10.     Gilbreto Manuel Perez is a Plaintiff who currently resides in a state of Illinois.

His consent to sue form is attached as Exhibit D.

       11.     Jairo Alexander Ospina is a Plaintiff who currently resides in a state of Illinois.

His consent to sue form is attached as Exhibit E.

       12.     Sandra Hernandez is a Plaintiff who currently resides in a state of Illinois. Her

consent to sue form is attached as Exhibit F.

       13.     Jorge Gonzales is a Plaintiff who currently resides in a state of Illinois. His

consent to sue form is attached as Exhibit G.

       14.     Jose R. Ceballos is a Plaintiff who currently resides in a state of Illinois. His

consent to sue form is attached as Exhibit H.

       15.     Jose Sulaiman Oualles Reyes is a Plaintiff who currently resides in a state of

Illinois. His consent to sue form is attached as Exhibit I.

       16.     Leonardo Benitez is a Plaintiff who currently resides in a state of Illinois. His

consent to sue form is attached as Exhibit J.

       17.     Luis Benitz is a Plaintiff who currently resides in a state of Illinois. His consent

to sue form is attached as Exhibit K.
       Case: 1:18-cv-06962 Document #: 1 Filed: 10/17/18 Page 3 of 4 PageID #:3



       18.     Luis Zorce is a Plaintiff who currently resides in a state of Illinois. His consent

to sue form is attached as Exhibit L.

       19.     Oscar Leonardo Arce Paaya is a Plaintiff who currently resides in a state of

Illinois. His consent to sue form is attached as Exhibit M.

       20.     Victor Calderon is a Plaintiff who currently resides in a state of Illinois. His

consent to sue form is attached as Exhibit N.

       21.     Yoel Barrios Pena is a Plaintiff who currently resides in a state of Illinois. His

consent to sue form is attached as Exhibit O.

       22.     Edison Jair Sanmiguel is a Plaintiff who currently resides in a state of Illinois.

His consent to sue form is attached as Exhibit P.

       23.     Defendant Pro-Line Construction does business within this judicial district.


                                                 Facts


       24.     The defendant employed each of the plaintiffs.

       25.     Defendant illegally and criminally stole wages from the plaintiffs by making ad

hoc deductions.

       26.     Defendant illegally and criminally stole wages from the plaintiffs by failing to pay

plaintiffs for all time worked, including but limited to by purporting to withhold pay on the basis

that plaintiffs were on an unpaid lunch break.

       27.     Defendant illegally and criminally stole wages from the plaintiffs by docking

plaintiffs’ pay on an ad hoc basis.

       28.     Defendant illegally stole wages from the plaintiffs by failing to pay them overtime

as required by law.
        Case: 1:18-cv-06962 Document #: 1 Filed: 10/17/18 Page 4 of 4 PageID #:4



                                                  Claims


        29.        Based on the foregoing, defendant is liable to the plaintiffs for its illegal and/or

criminal deductions of wages and/or failure to pay wages for all hours worked under state and

federal law.

        30.        Based on the foregoing, defendant is liable to the plaintiffs for its failure to pay

them overtime.

        31.        Based on the foregoing, defendant is liable to the plaintiffs for statutory penalties

and/or interest.


WHEREFORE, Plaintiffs pray for a judgment against Defendant as follows:

    A. That the Court enter judgment against the defendant and in favor of the plaintiffs for all

        unpaid wages;

    B. That the Court enter judgment against the defendant and in favor of the plaintiffs for all
       unpaid overtime;
    C. That the Court enter judgment against the defendant and in favor of the plaintiffs for all

        applicable penalties and interest as provided by the various laws cited in the Complaint;

        and

    D. That the Court award the plaintiffs their reasonable attorney’s fees and costs.



Date:    October 17, 2018                                 Respectfully submitted,

                                                           s/ Michael P. Persoon

                                                          Michael P. Persoon

Despres, Schwarz & Geoghegan, Ltd.
77 W. Washington St., Ste. 711
Chicago, Illinois 60602
(312) 372-2511
